On August 10, 1925, after proper notice, a hearing was had before the State Board of Optometry in Columbus, Ohio on charges which had been preferred against Joseph Mayers, an optometrist of Cleveland, alleging “grossly unprofessional conduct” under 12_95-31 GC. At said hearing no witnesses were produced against Mayers and, solely relying upon an alleged affidavit, the certificate to practice optometry, of Joseph I. Mayers was revoked.
The petition for mandamus simply asks the Court to reinstate the license of Joseph Mayers on three grounds; first, that the statute itself is unconstitutional in that no means are provided in the section above cited for the summoning and procuring the attendance of witnesses, and 95 OS. 191, Jewell v. McCann et al, is cited to support this contention; second, that the relator in this mandamus action was de-' prived of a right of property without due process of law; and thirdly, that even though the relator had acted, as alleged by the Board of Optometry, namely: the employment of solicitors, nevertheless, he would not be guilty of “grossly unprofessional conduct”, and in support of this contention the case of Ex parte Robert C. Craycroft, 24 N. P. n. s. 513, is cited.